Exhibit 10.5

 

[g198081li01i001.jpg]

 

PROMISSORY NOTE

 

$16,500,000.00

 

Promissory Note Date: September 19, 2014

Date of Advance: September 26, 2014 (to be inserted by Lender)

 

 

 

FOR VALUE RECEIVED, PRIMORIS SERVICES CORPORATION, a corporation organized under
the laws of the State of Delaware and having a principal place of business at
2100 McKinney Avenue, Dallas Texas 75201, JAMES CONSTRUCTION GROUP, L.L.C., a
limited liability company organized under the laws of the State of Florida and
having a principal place of business at 1100 Industriplex Blvd, Suite 150, Baton
Rouge LA 70809, and Q3 CONTRACTING, INC., a corporation organized under the laws
of the State of Minnesota and having a principal place of business at 3066
Spruce Street, Little Canada MN 55117 (collectively, “Borrowers” and each
individually a “Borrower”) hereby promises to pay to the order of FIFTH THIRD
BANK, an Ohio banking corporation, for itself and as agent for any affiliate of
Fifth Third Bancorp (together with its successors and assigns, the “Lender”) the
principal amount of Sixteen Million Five Hundred Thousand and 00/100 Dollars
($16,500,000.00), with interest at the Interest Rate (as defined below) and all
other Obligations on or before October 1, 2019 (“Maturity Date”) pursuant to the
Loan Agreement (as defined below).

 

Lender and Borrowers have entered into that certain Master Loan and Security
Agreement dated as of September 19, 2014 (the “Loan Agreement”), pursuant to
which Lender has agreed to make the Loan to Borrowers.  The Obligations of
Borrowers are secured by the Collateral as provided in the Loan Agreement and
this Note shall be subject to the terms and conditions of the Loan Agreement. 
Capitalized terms used herein and not otherwise defined shall have the meaning
attributed thereto in the Loan Agreement.  This Note relates to the Equipment
described on Schedule A hereto.

 

Each Borrower agrees that Lender may insert the date(s) of “Advance” (above)
after Borrowers execute this Promissory Note as the date(s) on which the
proceeds of this Note are disbursed by Lender.

 

As used herein, “Interest Rate” shall mean the percentage per annum equal to two
and 9/100 percent (2.09%); provided, however, that (A) such Interest Rate is
based on an interest rate swap rate for a term approximating the weighted
average life of this Note as quoted in the Bloomberg SWAP Rate report as of the
date of this Note and (B) such Interest Rate may be adjusted by Lender based
upon a corresponding increase in the interest rate swap rate quoted in such
Release as in effect on the date of the Advance.  Lender will provide Borrowers
with written notice of any such adjustment. Interest shall be computed on the
basis of a year of 360 days consisting of twelve 30-day months, and shall accrue
on the outstanding principal amount hereunder from and including the date each
Advance is made to but excluding the date the entire principal amount hereunder
is paid in full.

 

Lender may charge, and Borrowers agree to pay on the Advance date, a note
processing fee in the amount of $250.00.  Lender may deduct the amount of the
note processing fee from the proceeds of this Note or debit any deposit account
of Borrowers with Lender to collect the note processing fee.

 

Except as otherwise provided in the Loan Agreement, principal and interest due
hereunder shall be payable as follows:

 

Principal and interest shall be payable in 60 equal monthly installments, each
on the 1st day of each calendar month, of $289,942.15 commencing on the 1st day
of November, 2014, with the entire unpaid principal amount hereof, together with
all accrued and unpaid interest, charges, fees or other Advances, if any, due on
the Maturity Date.  Interest that accrues from the date of each Advance through
but not including the above payment commencement date shall be payable in
arrears on the first payment date following the date of Advance.

 

©2008 Fifth Third Bancorp

 

--------------------------------------------------------------------------------


 

Borrowers may prepay this Note only (1) pursuant to Section 8 of the Loan
Agreement following the occurrence of an Event of Loss; or (2) from and after
the first (1st) anniversary of the date the Loan is made hereunder, Borrowers
may prepay, in whole but not in part, the principal outstanding hereunder by
paying to Lender such outstanding principal, together with all accrued and
unpaid interest thereon at the Interest Rate and other Obligations, plus, as
liquidated damages for the cost of making funds available to Borrowers hereunder
and not as a penalty, a prepayment premium equal to five and 0/100ths percent
(5%) of such outstanding principal.

 

The first anniversary date occurs on the date which is twelve (12) months from
the date of the Advance.

 

Upon the occurrence of an Event of Default, Lender shall have all the rights and
remedies specified in the Loan Agreement.

 

Each Borrower waives presentment for payment, demand, notice of demand, notice
of nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Ohio.  Any judicial proceeding arising out of or relating to this Note
may be brought in any court of competent jurisdiction in Hamilton County, Ohio
and each of the parties hereto (i) accepts the nonexclusive jurisdiction of such
courts and any related appellate court and agrees to be bound by any judgment
rendered by any such court in connection with any such proceeding and
(ii) waives any objection it may now or hereafter have as to the venue of any
such proceeding brought in such court or that such court is an inconvenient
forum.  EACH OF THE BORROWERS AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO THIS
NOTE.

 

All notices delivered hereunder shall be made and delivered in accordance with
the terms of the Loan Agreement.

 

Each Borrower acknowledges and agrees that time is of the essence with respect
to its performance under this Note.  Any failure of Lender to require strict
performance by Borrowers or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Note.  This
Note shall be binding upon, and inure to the benefit of, the parties hereto,
their permitted successors and assigns; provided, however that Borrowers may not
assign or transfer any of their rights, interest or obligations hereunder
without the prior written consent of Lender.

 

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law.  Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

{Remainder of page intentionally left blank. Signature page follows.}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have executed this Note as of the 19th day of
September, 2014.

 

 

BORROWERS:

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ Tom Tekulve

 

Name:

Tom Tekulve

 

Title:

VP Corp Controller

 

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

 

By:

/s/ A. Theeuwes

 

Name:

A. Theeuwes

 

Title:

Treasurer

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

 

 

 

 

By:

/s/ A. Theeuwes

 

Name:

A. Theeuwes

 

Title:

Treasurer

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

PROMISSORY NOTE DATED SEPTEMBER 19, 2014

 

DESCRIPTION OF EQUIPMENT

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Primoris Service Corporation

Summary

As of June 30, 2014

 

JCG

 

5,099,319.11

 

5

 

Q3C

 

9,947,847.22

 

5

 

 

 

 

 

 

 

Total

 

15,047,166.33

 

 

 

 

 

 

 

 

 

5 year

 

15,047,166.33

 

 

 

 

 

 

 

 

 

Loan

 

16,500,000.00

 

 

 

 

1

--------------------------------------------------------------------------------


 

JAMES CONSTRUCTION GROUP

 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

2006

 

WATER TANK WT-4000

 

1M2AL02C36M001515

 

Heavy Equipment

 

01/01/14

 

36,846.48

 

5880 WEST HWY 190, STE 100; BELTON, TX 76513

 

2006

 

WATER TANK WT-4000

 

1M2AL02C16M001514

 

Heavy Equipment

 

01/01/14

 

36,846.48

 

6130 FM 2218 RICHMOND, TX 77469

 

2004

 

PORTABLE CONCRETE BATCH PLANT

 

MG-7777

 

Heavy Equipment

 

03/01/14

 

614,618.09

 

37110 LA HWY 30; GEISMAR, LA 70734

 

2014

 

PORTABLE STORAGE BIN

 

1T9SS5619ER719261

 

Heavy Equipment

 

03/01/14

 

86,037.38

 

3913 RANGE ROAD TEMPLE, TX 76502

 

2014

 

PORTABLE STORAGE BIN

 

1T9SS5610ER719262

 

Heavy Equipment

 

03/01/14

 

86,037.38

 

3913 RANGE ROAD TEMPLE, TX 76502

 

2013

 

WHELL LOADER 966K

 

TFS00669

 

Heavy Equipment

 

03/01/14

 

278,331.83

 

9328 HWY 82 DE KALB, TX 75559

 

2013

 

MOTOR GRADER 140M W GPS

 

R9M00264

 

Heavy Equipment

 

03/01/14

 

301,514.62

 

250 CR 4410 MOUNT PLEASANT, TX 75455

 

2012

 

DOUBLE DRUM STEEL WHEEL ROLLER

 

276226

 

Heavy Equipment

 

03/01/14

 

66,198.39

 

6130 FM 2218 RICHMOND, TX 77469

 

2014

 

INTEGRATED TOOL CARRIER

 

FER00384

 

Heavy Equipment

 

03/01/14

 

276,669.51

 

3617 N. 3RD ST TEMPLE TX 76503

 

2014

 

BULLDOZER

 

GMK01448

 

Heavy Equipment

 

03/01/14

 

357,357.74

 

3617 N. 3RD ST TEMPLE TX 76503

 

2013

 

EXCAVATOR

 

TFG00885

 

Heavy Equipment

 

03/01/14

 

471,344.54

 

5880 WEST HWY 190, STE 100; BELTON, TX 76513

 

2000

 

CONCRETE PLACER SPREADER PS2600

 

904900-022

 

Heavy Equipment

 

03/01/14

 

202,350.73

 

21755 I-45 North, Building #1 SPRING, TX 77388

 

2013

 

EXCAVATOR 329FL

 

ZCD00156

 

Heavy Equipment

 

04/01/14

 

207,393.92

 

9328 HWY 82 DE KALB, TX 75559

 

2013

 

DOZER D6N LGP

 

PBA00769

 

Heavy Equipment

 

04/01/14

 

239,435.28

 

9328 HWY 82 DE KALB, TX 75559

 

2013

 

DOZER D6N LGP

 

PBA00564

 

Heavy Equipment

 

04/01/14

 

217,664.88

 

9328 HWY 82 DE KALB, TX 75559

 

2013

 

DOZER D6N LGP

 

PBA00530

 

Heavy Equipment

 

04/01/14

 

217,911.76

 

5620 I-55 SOUTH STE . A BRYAM, MS 39272

 

2014

 

MOTORGRADER 140M2BRARO

 

M9D01747

 

Heavy Equipment

 

05/01/14

 

342,934.28

 

21755 I-45 North, Building #1 SPRING, TX 77388

 

2013

 

70 TON ROUGH TERRAIN CRANE

 

234465

 

Heavy Equipment

 

05/01/14

 

614,716.83

 

3617 N. 3RD ST TEMPLE TX 76503

 

2013

 

BACKHOE 420F

 

JWJ01197

 

Heavy Equipment

 

06/01/14

 

85,552.04

 

12762 HWY 84 EAST JOAQUIN, TX 75954

 

2013

 

EXCAVATOR 336EL

 

BZY02496

 

Heavy Equipment

 

06/01/14

 

272,323.96

 

3617 N. 3RD ST TEMPLE TX 76503

 

2014

 

CONVEYOR WITH HOPPER

 

TFC3070001SO384-1

 

Heavy Equipment

 

06/01/14

 

43,616.50

 

37110 LA HWY 30; GEISMAR, LA 70734

 

2014

 

CONVEYOR WITH HOPPER

 

TFC3070001SO384-2

 

Heavy Equipment

 

06/01/14

 

43,616.49

 

37110 LA HWY 30; GEISMAR, LA 70734

 

 

 

 

 

 

 

 

 

Subtotal for JCG

 

5,099,319.11

 

 

 

 

Q3 Contracting

 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014

 

Ford F250 4x4 Ext Cab XL

 

1FT7X2B61EEB68389

 

Heavy Equipment

 

05/22/14

 

35,508.14

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2015

 

F250 4x4 Crew Cab XL-Long Box

 

1FT7X2B67FEA20961

 

Heavy Equipment

 

06/11/14

 

39,394.19

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

F550 4x4 Crew Cab 9’ F/B

 

1FD0W5HY6DEB78005

 

Heavy Equipment

 

06/12/14

 

50,534.74

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G6XEEB68347

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

1613 Read Street, Omaha, NE 68112

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G63EEB68349

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G61EEB68351

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G63EEB68352

 

Heavy Equipment

 

05/29/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G65EEB68353

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 S.Cab W/Open Body-60”

 

1FDRF3G67EEB68354

 

Heavy Equipment

 

06/02/14

 

40,010.09

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 S.Cab W/Open Body-60”

 

1FDRF3G69EEB68355

 

Heavy Equipment

 

06/02/14

 

40,010.09

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab 9’ F/B

 

1FDRF3G60EEB68356

 

Heavy Equipment

 

06/12/14

 

37,506.77

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F550 4x2 RegCb Contractor Dump

 

1FDUF5GY7EEB68359

 

Heavy Equipment

 

06/18/14

 

48,125.71

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F550 4x2 Reg 16’ F/B Barricade

 

1FDUF5GY7EEB68362

 

Heavy Equipment

 

06/20/14

 

60,256.46

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F550 4x2 Reg 16’ F/B Barricade

 

1FDUF5GY9EEB68363

 

Heavy Equipment

 

06/20/14

 

60,256.46

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F550 4x2 Reg 16’ F/B Barricade

 

1FDUF5GY0EEB68364

 

Heavy Equipment

 

06/20/14

 

60,256.46

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F550 4x2 Reg 16’ F/B Barricade

 

1FDUF5GY6EEB68367

 

Heavy Equipment

 

06/20/14

 

60,256.46

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F550 4x2 RegCb Contractor Dump

 

1FDUF5GY3EEB68374

 

Heavy Equipment

 

06/23/14

 

45,327.86

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G62EEB68357

 

Heavy Equipment

 

05/29/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G64EEB68358

 

Heavy Equipment

 

05/29/14

 

45,795.13

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G6XEEA61458

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G61EEA61459

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G68EEA61460

 

Heavy Equipment

 

04/24/14

 

43,384.14

 

5112 North National Ave, Sioux Falls, SD 57104

 

 

Borrower initials:         ;         ;

 

2

--------------------------------------------------------------------------------


 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G6XEEA61461

 

Heavy Equipment

 

04/24/14

 

42,873.82

 

5112 North National Ave, Sioux Falls, SD 57104

 

2013

 

F350 4x2 Reg Cab Fitting Body

 

1FDRF3G62DEB77977

 

Heavy Equipment

 

05/15/14

 

42,486.72

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T370 S/A Contractor Dump

 

2NKHHM7X3EM411035

 

Heavy Equipment

 

04/24/14

 

95,017.55

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T370 S/A Contractor Dump

 

2NKHHM7X7EM411037

 

Heavy Equipment

 

04/24/14

 

101,853.73

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7XXFM434698

 

Heavy Equipment

 

05/16/14

 

95,591.53

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X1FM434699

 

Heavy Equipment

 

06/02/14

 

95,835.91

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X9FM434692

 

Heavy Equipment

 

06/12/14

 

102,440.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X0FM434693

 

Heavy Equipment

 

06/28/14

 

95,349.21

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X2FM434694

 

Heavy Equipment

 

06/07/14

 

102,225.89

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X6FM434696

 

Heavy Equipment

 

06/27/14

 

96,105.95

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X6FM434701

 

Heavy Equipment

 

06/09/14

 

95,835.91

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X8FM434702

 

Heavy Equipment

 

06/09/14

 

95,835.91

 

2351 East County Line, Des Moines, IA 50320

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7XXFM434703

 

Heavy Equipment

 

05/16/14

 

96,906.54

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X1FM434704

 

Heavy Equipment

 

05/16/14

 

96,906.54

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X5FM434706

 

Heavy Equipment

 

06/02/14

 

95,835.91

 

5112 North National Ave, Sioux Falls, SD 57104

 

2015

 

T270 S/A Reg Cab W/Service Bdy

 

2NKHHM6X7FM435065

 

Heavy Equipment

 

06/09/14

 

102,153.78

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T270 S/A Reg Cab 18’ Saw Truck (450067)

 

2NKHHM6X9FM435066

 

Heavy Equipment

 

06/17/14

 

98,340.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

T270 S/A W/Serv Body-Concrete

 

2NKHHM6X0FM435067

 

Heavy Equipment

 

06/27/14

 

110,198.71

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A Contractor Dump

 

2NKHHM7X7FM435078

 

Heavy Equipment

 

05/23/14

 

91,685.60

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

T370 S/A A/C Dump (180106)

 

2NKHHM7X3FM435465

 

Heavy Equipment

 

06/12/14

 

102,575.26

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

T370 S/A A/C Dump (180107)

 

2NKHHM7X5FM435466

 

Heavy Equipment

 

06/12/14

 

102,575.26

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

T270 S/A Reg Cab W/Service Bdy

 

2NKHHM6X9FM437075

 

Heavy Equipment

 

06/09/14

 

101,729.71

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

Kenworth T880 Tri/A Dump

 

1NKZLP0X7FJ435068

 

Heavy Equipment

 

06/07/14

 

191,630.17

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2015

 

Kenworth T800 Tri/A Dump

 

1NKZXPEX4FJ435073

 

Heavy Equipment

 

06/09/14

 

189,580.68

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

Kenworth T880 Tri/A Dump

 

1NKZXPEX8FJ435075

 

Heavy Equipment

 

06/28/14

 

190,127.92

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Peterbilt 338 Lowboy Tractor

 

1XPWP4EX6ED222821

 

Heavy Equipment

 

04/24/14

 

170,792.31

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Lane LSP 3040 4” Stringing Trl

 

1L9LS3024EG321137

 

Heavy Equipment

 

04/01/14

 

18,503.34

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Lane LSP 3040 4” Stringing Trl

 

1L9LS3026EG321138

 

Heavy Equipment

 

04/01/14

 

18,503.34

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Lane LSP 3040 4” Stringing Trl

 

1L9LS3028EG321139

 

Heavy Equipment

 

04/01/14

 

18,503.34

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Lane LSP 3040 4” Stringing Trl

 

1L9LS3024EG321140

 

Heavy Equipment

 

04/01/14

 

16,691.89

 

5112 North National Ave, Sioux Falls, SD 57104

 

2014

 

8.5x20 Enclosed - Hydro Test

 

1UK500J24E1082432

 

Heavy Equipment

 

04/07/14

 

20,784.39

 

954 Jackson Hwy South, Toledo, WA 98591

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2022EL161946

 

Heavy Equipment

 

05/20/14

 

15,998.91

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2024EL161947

 

Heavy Equipment

 

05/20/14

 

15,998.91

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2026EL161948

 

Heavy Equipment

 

05/20/14

 

15,102.56

 

5112 North National Ave, Sioux Falls, SD 57104

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2028EL161949

 

Heavy Equipment

 

05/20/14

 

15,998.91

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2024EL161950

 

Heavy Equipment

 

05/20/14

 

14,792.56

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2026EL161951

 

Heavy Equipment

 

05/20/14

 

14,792.56

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT2028EL161952

 

Heavy Equipment

 

05/20/14

 

14,792.56

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trailer

 

4KNFT202XEL161953

 

Heavy Equipment

 

05/20/14

 

14,792.56

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2225EL161954

 

Heavy Equipment

 

05/20/14

 

21,425.24

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2227EL161955

 

Heavy Equipment

 

05/20/14

 

21,425.24

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2229EL161956

 

Heavy Equipment

 

05/20/14

 

21,323.80

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2220EL161957

 

Heavy Equipment

 

05/20/14

 

21,323.80

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2222EL161958

 

Heavy Equipment

 

05/20/14

 

21,168.80

 

5112 North National Ave, Sioux Falls, SD 57104

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2224EL161959

 

Heavy Equipment

 

05/20/14

 

20,411.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2220EL161960

 

Heavy Equipment

 

05/20/14

 

20,411.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2222EL161961

 

Heavy Equipment

 

05/20/14

 

20,411.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT2224EL161962

 

Heavy Equipment

 

05/20/14

 

20,411.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-40 T/A Equipment Trailer

 

4KNFT2328EL161963

 

Heavy Equipment

 

05/30/14

 

24,593.59

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

T-40 T/A Equipment Trailer

 

4KNFT232XEL161964

 

Heavy Equipment

 

05/30/14

 

22,859.39

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-20DD T/A Equipment Trlr-AR

 

4KNFT222XEL162372

 

Heavy Equipment

 

06/23/14

 

22,148.88

 

2351 East County Line, Des Moines, IA 50320

 

2014

 

T-14DD T/A Equipment Trailer

 

4KNUT1828EL162380

 

Heavy Equipment

 

05/21/14

 

10,235.86

 

3066 Spruce Street, Little Canada, MN 55117

 

 

Borrower initials:         ;         ;

 

3

--------------------------------------------------------------------------------


 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014

 

T-40 T/A Equipment Trailer

 

4KNFT2326EL162254

 

Heavy Equipment

 

06/21/14

 

23,054.39

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

T-40 T/A Equipment Trailer

 

4KNFT2029EL162253

 

Heavy Equipment

 

06/23/14

 

20,765.22

 

3066 Spruce Street, Little Canada, MN 55117

 

2015

 

Armor Lite Steel End Dump Trlr

 

56EA65D22FA000111

 

Heavy Equipment

 

04/01/14

 

51,985.63

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Trailking TK80HT Lowboy Trlr

 

1TKA05321EM103130

 

Heavy Equipment

 

04/01/14

 

94,189.96

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Cart-A CMK175 Concrete Mix Trl

 

4MFMA1527EM003050

 

Heavy Equipment

 

06/11/14

 

25,204.41

 

4445 Stickney Ave, Toledo, OH 43612

 

2014

 

Cart-A CMK175 Concrete Mix Trl

 

4MFMA1529EM003051

 

Heavy Equipment

 

06/11/14

 

24,669.41

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Cart-A CMK175 Concrete Mix Trl

 

4MFMA1520EM003052

 

Heavy Equipment

 

06/11/14

 

24,889.41

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2015

 

FT-14E T/A Concrete Forms Trlr

 

5FTEE2229F1000704

 

Heavy Equipment

 

06/09/14

 

21,529.84

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

Ingersoll Rand P185WJD

 

4FVCABAA3DU450868

 

Heavy Equipment

 

04/01/14

 

18,363.64

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

Ingersoll Rand P185WJD

 

4FVCABAA7DU450873

 

Heavy Equipment

 

04/01/14

 

18,363.64

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

Ingersoll Rand P185WJD

 

4FVCABAA2DU450876

 

Heavy Equipment

 

04/01/14

 

18,363.64

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

Ingersoll Rand P185WJD

 

4FVCABAA3DU450871

 

Heavy Equipment

 

04/01/14

 

18,130.90

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

P185WJDU Truck Mounted (110467)

 

462275UCYF06

 

Heavy Equipment

 

05/01/14

 

18,228.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

P185WJDU Truck Mounted (110468)

 

462276UCYF06

 

Heavy Equipment

 

05/01/14

 

18,228.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

Finn T90 T/A Hydro Seeder

 

1F9HS1627DF135669

 

Heavy Equipment

 

04/03/14

 

46,299.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H953

 

Heavy Equipment

 

05/12/14

 

12,533.31

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H954

 

Heavy Equipment

 

05/12/14

 

12,533.30

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H955

 

Heavy Equipment

 

05/12/14

 

12,533.30

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H956

 

Heavy Equipment

 

05/12/14

 

12,533.30

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H957

 

Heavy Equipment

 

05/12/14

 

12,533.30

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT PR184 Harley Rake

 

0PRW00926

 

Heavy Equipment

 

05/30/14

 

10,763.92

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT H65DS Asphalt Breaker

 

BYT02646

 

Heavy Equipment

 

04/26/14

 

14,202.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT H65DS Asphalt Breaker

 

BYT02951

 

Heavy Equipment

 

04/26/14

 

14,202.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT H65DS Asphalt Breaker

 

0BYT03131

 

Heavy Equipment

 

05/24/14

 

14,560.67

 

5112 North National Ave, Sioux Falls, SD 57104

 

2014

 

CAT H65DS Asphalt Breaker

 

0BYT03133

 

Heavy Equipment

 

05/12/14

 

14,746.55

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT H65DS Asphalt Breaker

 

0BYT03134

 

Heavy Equipment

 

05/24/14

 

14,698.03

 

5112 North National Ave, Sioux Falls, SD 57104

 

2014

 

CAT H65ES Asphalt Breaker

 

3X800434

 

Heavy Equipment

 

06/12/14

 

14,202.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT H65ES Asphalt Breaker

 

3X800435

 

Heavy Equipment

 

06/12/14

 

14,202.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Magnum TopCap 305 Breaker

 

H766

 

Heavy Equipment

 

06/28/14

 

17,492.27

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

Thaler KESP3050 Undergd Puller

 

W09SP5103CET06395

 

Heavy Equipment

 

04/24/14

 

83,030.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 710K 4WD ROPS

 

1T0710KXTEE256781

 

Heavy Equipment

 

04/26/14

 

151,092.20

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 410K 4WD ROPS

 

1T0410KXCEE258080

 

Heavy Equipment

 

04/26/14

 

103,188.86

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 410K 4WD ROPS

 

1T0410KXTEE258095

 

Heavy Equipment

 

04/26/14

 

103,188.86

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXCEE258687

 

Heavy Equipment

 

04/26/14

 

67,287.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKEEE258398

 

Heavy Equipment

 

04/26/14

 

77,574.57

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXJEE258775

 

Heavy Equipment

 

04/26/14

 

67,287.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXKEE258936

 

Heavy Equipment

 

04/26/14

 

67,287.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXTEE258870

 

Heavy Equipment

 

04/26/14

 

67,287.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXJEE259036

 

Heavy Equipment

 

04/26/14

 

67,287.72

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310K 2WD ROPS

 

1T0310KXPEE259132

 

Heavy Equipment

 

04/26/14

 

66,502.13

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKCEE261276

 

Heavy Equipment

 

06/07/14

 

79,262.07

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKLEE261279

 

Heavy Equipment

 

06/07/14

 

79,262.07

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKCEE261285

 

Heavy Equipment

 

05/24/14

 

78,000.89

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKJEE261292

 

Heavy Equipment

 

06/07/14

 

79,262.06

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKKEE261551

 

Heavy Equipment

 

06/07/14

 

79,262.06

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

John Deere 310SK 4WD ROPS

 

1T0310SKPEE261287

 

Heavy Equipment

 

05/24/14

 

78,000.90

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT CB14 Roller

 

CATCB14BL47300330

 

Heavy Equipment

 

05/30/14

 

30,242.25

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2014

 

Wacker RD12-90 Roller

 

20226902

 

Heavy Equipment

 

04/19/14

 

15,557.37

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Wacker RD12-90 Roller

 

20226903

 

Heavy Equipment

 

04/19/14

 

15,557.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Wacker RD12-90 Roller

 

20249868

 

Heavy Equipment

 

06/28/14

 

15,623.99

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Wacker RD12-90 Roller

 

20251745

 

Heavy Equipment

 

06/28/14

 

15,533.27

 

5112 North National Ave, Sioux Falls, SD 57104

 

2013

 

CAT 236B3

 

CAT0236BVA9H03574

 

Heavy Equipment

 

05/30/14

 

16,345.46

 

633 Cecelia Drive, Pewaukee, WI 53072

 

 

Borrower initials:         ;         ;

 

4

--------------------------------------------------------------------------------


 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2013

 

CAT 259B3 Multi-Terrian

 

CAT0259BPYYZ05099

 

Heavy Equipment

 

05/30/14

 

21,724.81

 

2351 East County Line, Des Moines, IA 50320

 

2014

 

CAT 236DR

 

CAT0236DPBGZ00492

 

Heavy Equipment

 

05/30/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 236DR

 

CAT0236DABGZ00497

 

Heavy Equipment

 

05/30/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 236DR

 

CAT0236DLBGZ00498

 

Heavy Equipment

 

05/30/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 236DR

 

CAT0236DABGZ00502

 

Heavy Equipment

 

05/30/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 236DR

 

CAT0236CLBGZ00503

 

Heavy Equipment

 

05/30/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 279DW Multi-Terrian Loader

 

CAT0279DTGTL00832

 

Heavy Equipment

 

05/30/14

 

70,580.63

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 236DR

 

CAT0236DEBGZ00519

 

Heavy Equipment

 

04/19/14

 

38,379.53

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 236DR

 

CAT0236DHBGZ00518

 

Heavy Equipment

 

04/19/14

 

38,379.53

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 236DR

 

CAT0236DCBGZ00523

 

Heavy Equipment

 

04/19/14

 

38,379.53

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 236DR

 

CAT0236DJBGZ00625

 

Heavy Equipment

 

05/12/14

 

38,379.53

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 236DR

 

CAT0236DABGZ00628

 

Heavy Equipment

 

05/12/14

 

38,379.53

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 259D Multi-Terrain Loader

 

CAT0259DKFTL01498

 

Heavy Equipment

 

06/06/14

 

50,934.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 279D Multi-Terrain Loader

 

CAT0279DCGTL00697

 

Heavy Equipment

 

05/30/14

 

66,428.56

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2014

 

CAT 236DR

 

CAT0236DHBGZ00504

 

Heavy Equipment

 

06/06/14

 

37,633.88

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

CAT 236B3

 

CAT0236BKA9H03621

 

Heavy Equipment

 

05/30/14

 

19,681.13

 

2351 East County Line, Des Moines, IA 50320

 

2013

 

CAT 303.5E CR Mini-X

 

CAT3035EERKY01266

 

Heavy Equipment

 

05/30/14

 

17,422.14

 

1613 Read Street, Omaha, NE 68112

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035EVRKY02850

 

Heavy Equipment

 

05/30/14

 

41,524.69

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035EERKY02885

 

Heavy Equipment

 

05/30/14

 

41,524.69

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035ETRKY02906

 

Heavy Equipment

 

05/30/14

 

41,524.70

 

1613 Read Street, Omaha, NE 68112

 

2013

 

John Deere 35G Mini-X

 

1FF035GXKDK270408

 

Heavy Equipment

 

04/01/14

 

27,228.00

 

1613 Read Street, Omaha, NE 68112

 

2013

 

John Deere 35G Mini-X

 

1FF035GXJDK270409

 

Heavy Equipment

 

04/01/14

 

27,228.00

 

2351 East County Line, Des Moines, IA 50320

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035EHRKY02819

 

Heavy Equipment

 

04/19/14

 

42,225.13

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035ELRKY02849

 

Heavy Equipment

 

04/19/14

 

42,225.13

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 303.5E CR Mini-X

 

CAT3035EERKY02899

 

Heavy Equipment

 

04/19/14

 

42,225.13

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

CAT 308E2 CR Mini-X

 

CAT0308EJFJX00600

 

Heavy Equipment

 

05/30/14

 

112,320.39

 

3066 Spruce Street, Little Canada, MN 55117

 

2009

 

Superior DT80J Road Broom

 

810964

 

Heavy Equipment

 

05/12/14

 

26,602.13

 

3066 Spruce Street, Little Canada, MN 55117

 

2012

 

Superior DT80C Road Broom

 

812387

 

Heavy Equipment

 

04/07/14

 

51,157.75

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2011

 

Vermeer RTX1250 Trencher

 

1VR6110RXB1001083

 

Heavy Equipment

 

05/01/14

 

96,140.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Vermeer D24x40II Series 2

 

1VRZ19035E1002542

 

Heavy Equipment

 

04/26/14

 

202,855.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Vermeer D24x40II Series 2

 

1VRZ19034E1002578

 

Heavy Equipment

 

04/01/14

 

250,149.84

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Grundodrill 4X

 

4X1405212

 

Heavy Equipment

 

04/26/14

 

90,979.64

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Vermeer D24x40II Series 2

 

1VRZ19039E1002639

 

Heavy Equipment

 

05/24/14

 

243,988.97

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Vermeer D24x40II Series 2

 

1VRZ19034E1002628

 

Heavy Equipment

 

05/24/14

 

243,988.97

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Vermeer D36x50II Series 2

 

1VR4230D5E1003025

 

Heavy Equipment

 

05/30/14

 

374,046.22

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Grundodrill 4X

 

4X1416216

 

Heavy Equipment

 

06/28/14

 

95,071.33

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2012

 

McLaughlin V800HD

 

1M9FE1227CS284846 / V8H010813409

 

Heavy Equipment

 

04/25/14

 

53,532.50

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2013

 

McLaughlin V800HD

 

1M9FE122XCS284842 / V8H010213388

 

Heavy Equipment

 

04/25/14

 

59,373.70

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Pacific Tek PV800DHO

 

4S9BU1420EL228333 / 4181301

 

Heavy Equipment

 

05/19/14

 

51,898.75

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Pacific Tek PV100 (110463)

 

4181302

 

Heavy Equipment

 

05/19/14

 

18,101.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

McLaughlin V800LEHD

 

1M9FE1225ES284699 / V8H043014517

 

Heavy Equipment

 

06/12/14

 

56,213.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

McLaughlin V800LEHD

 

1M9FE1220ES284707 / V8H043014515

 

Heavy Equipment

 

06/12/14

 

56,213.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

McLaughlin V800LEHD

 

1M9FE1224ES284709 / V8H043014514

 

Heavy Equipment

 

06/12/14

 

56,213.00

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Pacific Tek PV800DHO

 

4S9BU1427EL228331 / 4181304

 

Heavy Equipment

 

05/21/14

 

49,727.66

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

Pacific Tek PV800DHO

 

4S9BU1429EL228332 / 4181303

 

Heavy Equipment

 

06/07/14

 

54,160.74

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2010

 

Yale GLP050VX Forklift

 

B875V05081H

 

Heavy Equipment

 

04/02/14

 

17,013.00

 

1613 Read Street, Omaha, NE 68112

 

2013

 

Kubota L5240HST 4WD

 

71183

 

Heavy Equipment

 

02/15/14

 

26,670.96

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

VerMac PCMS-1210 Msg Brd/Modem

 

2S9US4124ES132050

 

Heavy Equipment

 

04/22/14

 

15,961.62

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

VerMac PCMS-1210 Msg Brd/Modem

 

2S9US4124DS132273

 

Heavy Equipment

 

05/15/14

 

12,319.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

VerMac PCMS-1210 Msg Brd/Modem

 

2S9US1426DS132274

 

Heavy Equipment

 

05/15/14

 

12,319.38

 

3066 Spruce Street, Little Canada, MN 55117

 

2013

 

McElroy 412 Trackstar Crawler

 

C55565

 

Heavy Equipment

 

04/07/14

 

45,249.23

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Husqvarna FS4800D

 

001328658001

 

Heavy Equipment

 

03/22/14

 

24,598.15

 

5300 Colorado Blvd, Commerce City, CO 80022

 

 

Borrower initials:         ;         ;

 

5

--------------------------------------------------------------------------------


 

Model

 

 

 

 

 

 

 

In-service

 

Book

 

 

 

Year

 

Description

 

Serial Number

 

Acct.

 

Date

 

Cost

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014

 

Husqvarna FS4800D

 

001328659001

 

Heavy Equipment

 

03/22/14

 

24,598.15

 

5300 Colorado Blvd, Commerce City, CO 80022

 

2014

 

Husqvarna FS4800D

 

001328668002

 

Heavy Equipment

 

03/22/14

 

23,827.34

 

633 Cecelia Drive, Pewaukee, WI 53072

 

2014

 

Husqvarna FS4800D

 

001330225001

 

Heavy Equipment

 

04/22/14

 

24,286.43

 

2351 East County Line, Des Moines, IA 50320

 

2014

 

DIGITRACK F5 LOCATOR

 

30048910 / 30048837 / CC00006687

 

Heavy Equipment

 

04/26/14

 

20,509.08

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

DIGITRACK F5 LOCATOR

 

30055351 / 30053987 / 00007400 / 30056345

 

Heavy Equipment

 

05/24/14

 

23,888.87

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

DIGITRACK F2 LOCATOR

 

30054596 / 30054528 / 00007609

 

Heavy Equipment

 

05/30/14

 

13,578.09

 

3066 Spruce Street, Little Canada, MN 55117

 

2014

 

DIGITRACK F5 LOCATOR

 

30056991 / 30056343 / 00008124

 

Heavy Equipment

 

06/28/14

 

20,772.34

 

5300 Colorado Blvd, Commerce City, CO 80022

 

 

 

 

 

 

 

 

 

Subtotal for Q3

 

9,947,847.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment Total

 

 

 

15,047,166.33

 

 

 

 

Borrower initials:         ;         ;

 

6

--------------------------------------------------------------------------------


[g198081li05i001.jpg]

Q3 Contracting Fixed Asset Additions UNTITLED EQUIPMENT As of June 30, 2014
MOUNTED EQUIPMENT Asset Model In-service Book Location Company Number Year
Description Serial Number Acct. Date Cost Q3C 050311 2014 Ford F250 4x4 Ext Cab
XL 1FT7X2B61EEB68389 Heavy Equipment 05/22/14 35,508.14 633 Cecelia Drive,
Pewaukee, WI 53072 Q3C 050330 2015 F250 4x4 Crew Cab XL-Long Box
1FT7X2B67FEA20961 Heavy Equipment 06/11/14 39,394.19 3066 Spruce Street, Little
Canada, MN 55117 Q3C 100422 2013 F550 4x4 Crew Cab 9’ F/B 1FD0W5HY6DEB78005
Heavy Equipment 06/12/14 50,534.74 3066 Spruce Street, Little Canada, MN 55117
Q3C 100424 2014 F350 4x2 Reg Cab Fitting Body 1FDRF3G6XEEB68347 Heavy Equipment
05/15/14 42,486.72 1613 Read Street, Omaha, NE 68112 Q3C 100426 2014 F350 4x2
Reg Cab Fitting Body 1FDRF3G63EEB68349 Heavy Equipment 05/15/14 42,486.72 3066
Spruce Street, Little Canada, MN 55117 Q3C 100428 2014 F350 4x2 Reg Cab Fitting
Body 1FDRF3G61EEB68351 Heavy Equipment 05/15/14 42,486.72 3066 Spruce Street,
Little Canada, MN 55117 Q3C 100429 2014 F350 4x2 Reg Cab Fitting Body
1FDRF3G63EEB68352 Heavy Equipment 05/29/14 42,486.72 3066 Spruce Street, Little
Canada, MN 55117 Q3C 100430 2014 F350 4x2 Reg Cab Fitting Body 1FDRF3G65EEB68353
Heavy Equipment 05/15/14 42,486.72 3066 Spruce Street, Little Canada, MN 55117
Q3C 100431 2014 F350 4x2 S.Cab W/Open Body-60” 1FDRF3G67EEB68354 Heavy Equipment
06/02/14 40,010.09 3066 Spruce Street, Little Canada, MN 55117 Q3C 100432 2014
F350 4x2 S.Cab W/Open Body-60” 1FDRF3G69EEB68355 Heavy Equipment 06/02/14
40,010.09 3066 Spruce Street, Little Canada, MN 55117 Q3C 100433 2014 F350 4x2
Reg Cab 9’ F/B 1FDRF3G60EEB68356 Heavy Equipment 06/12/14 37,506.77 3066 Spruce
Street, Little Canada, MN 55117 Q3C 100434 2014 F550 4x2 RegCb Contractor Dump
1FDUF5GY7EEB68359 Heavy Equipment 06/18/14 48,125.71 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 100437 2014 F550 4x2 Reg 16’ F/B Barricade
1FDUF5GY7EEB68362 Heavy Equipment 06/20/14 60,256.46 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 100438 2014 F550 4x2 Reg 16’ F/B Barricade
1FDUF5GY9EEB68363 Heavy Equipment 06/20/14 60,256.46 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 100439 2014 F550 4x2 Reg 16’ F/B Barricade
1FDUF5GY0EEB68364 Heavy Equipment 06/20/14 60,256.46 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 100442 2014 F550 4x2 Reg 16’ F/B Barricade
1FDUF5GY6EEB68367 Heavy Equipment 06/20/14 60,256.46 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 100449 2014 F550 4x2 RegCb Contractor Dump
1FDUF5GY3EEB68374 Heavy Equipment 06/23/14 45,327.86 3066 Spruce Street, Little
Canada, MN 55117 Q3C 100462 2014 F350 4x2 Reg Cab Fitting Body 1FDRF3G62EEB68357
Heavy Equipment 05/29/14 42,486.72 3066 Spruce Street, Little Canada, MN 55117
Q3C 100463 2014 F350 4x2 Reg Cab Fitting Body 1FDRF3G64EEB68358 Heavy Equipment
05/29/14 45,795.13 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 100464 2014
F350 4x2 Reg Cab Fitting Body 1FDRF3G6XEEA61458 Heavy Equipment 05/15/14
42,486.72 3066 Spruce Street, Little Canada, MN 55117 Q3C 100465 2014 F350 4x2
Reg Cab Fitting Body 1FDRF3G61EEA61459 Heavy Equipment 05/15/14 42,486.72 3066
Spruce Street, Little Canada, MN 55117 Q3C 100466 2014 F350 4x2 Reg Cab Fitting
Body 1FDRF3G68EEA61460 Heavy Equipment 04/24/14 43,384.14 5112 North National
Ave, Sioux Falls, SD 57104 Q3C 100467 2014 F350 4x2 Reg Cab Fitting Body
1FDRF3G6XEEA61461 Heavy Equipment 04/24/14 42,873.82 5112 North National Ave,
Sioux Falls, SD 57104 Q3C 100468 2013 F350 4x2 Reg Cab Fitting Body
1FDRF3G62DEB77977 Heavy Equipment 05/15/14 42,486.72 3066 Spruce Street, Little
Canada, MN 55117 Q3C 110442 2014 T370 S/A Contractor Dump 2NKHHM7X3EM411035
Heavy Equipment 04/24/14 95,017.55 3066 Spruce Street, Little Canada, MN 55117
Q3C 110443 2014 T370 S/A Contractor Dump 2NKHHM7X7EM411037 Heavy Equipment
04/24/14 101,853.73 3066 Spruce Street, Little Canada, MN 55117 Q3C 110444 2015
T370 S/A Contractor Dump 2NKHHM7XXFM434698 Heavy Equipment 05/16/14 95,591.53
3066 Spruce Street, Little Canada, MN 55117 Q3C 110445 2015 T370 S/A Contractor
Dump 2NKHHM7X1FM434699 Heavy Equipment 06/02/14 95,835.91 3066 Spruce Street,
Little Canada, MN 55117 Q3C 110447 2015 T370 S/A Contractor Dump
2NKHHM7X9FM434692 Heavy Equipment 06/12/14 102,440.72 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 110448 2015 T370 S/A Contractor Dump
2NKHHM7X0FM434693 Heavy Equipment 06/28/14 95,349.21 3066 Spruce Street, Little
Canada, MN 55117 Q3C 110449 2015 T370 S/A Contractor Dump 2NKHHM7X2FM434694
Heavy Equipment 06/07/14 102,225.89 5300 Colorado Blvd, Commerce City, CO 80022
Q3C 110451 2015 T370 S/A Contractor Dump 2NKHHM7X6FM434696 Heavy Equipment
06/27/14 96,105.95 3066 Spruce Street, Little Canada, MN 55117 Q3C 110454 2015
T370 S/A Contractor Dump 2NKHHM7X6FM434701 Heavy Equipment 06/09/14 95,835.91
3066 Spruce Street, Little Canada, MN 55117 Q3C 110455 2015 T370 S/A Contractor
Dump 2NKHHM7X8FM434702 Heavy Equipment 06/09/14 95,835.91 2351 East County Line,
Des Moines, IA 50320 Q3C 110456 2015 T370 S/A Contractor Dump 2NKHHM7XXFM434703
Heavy Equipment 05/16/14 96,906.54 633 Cecelia Drive, Pewaukee, WI 53072 Q3C
110457 2015 T370 S/A Contractor Dump 2NKHHM7X1FM434704 Heavy Equipment 05/16/14
96,906.54 633 Cecelia Drive, Pewaukee, WI 53072 Q3C 110459 2015 T370 S/A
Contractor Dump 2NKHHM7X5FM434706 Heavy Equipment 06/02/14 95,835.91 5112 North
National Ave, Sioux Falls, SD 57104 Q3C 110462 2015 T270 S/A Reg Cab W/Service
Bdy 2NKHHM6X7FM435065 Heavy Equipment 06/09/14 102,153.78 3066 Spruce Street,
Little Canada, MN 55117 Q3C 110463 2015 T270 S/A Reg Cab 18’ Saw Truck (450067)
2NKHHM6X9FM435066 Heavy Equipment 06/17/14 98,340.50 5300 Colorado Blvd,
Commerce City, CO 80022 110463 / 450067 Q3C 110464 2015 T270 S/A W/Serv
Body-Concrete 2NKHHM6X0FM435067 Heavy Equipment 06/27/14 110,198.71 3066 Spruce
Street, Little Canada, MN 55117 Q3C 110466 2015 T370 S/A Contractor Dump
2NKHHM7X7FM435078 Heavy Equipment 05/23/14 91,685.60 3066 Spruce Street, Little
Canada, MN 55117 Q3C 110467 2015 T370 S/A A/C Dump (180106) 2NKHHM7X3FM435465
Heavy Equipment 06/12/14 102,575.26 5300 Colorado Blvd, Commerce City, CO 80022
110467 / 180106 Q3C 110468 2015 T370 S/A A/C Dump (180107) 2NKHHM7X5FM435466
Heavy Equipment 06/12/14 102,575.26 5300 Colorado Blvd, Commerce City, CO 80022
110468 / 180107 Q3C 110469 2015 T270 S/A Reg Cab W/Service Bdy 2NKHHM6X9FM437075
Heavy Equipment 06/09/14 101,729.71 3066 Spruce Street, Little Canada, MN 55117
Q3C 120355 2015 Kenworth T880 Tri/A Dump 1NKZLP0X7FJ435068 Heavy Equipment
06/07/14 191,630.17 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 120360 2015
Kenworth T800 Tri/A Dump 1NKZXPEX4FJ435073 Heavy Equipment 06/09/14 189,580.68
3066 Spruce Street, Little Canada, MN 55117 Q3C 120362 2015 Kenworth T880 Tri/A
Dump 1NKZXPEX8FJ435075 Heavy Equipment 06/28/14 190,127.92 3066 Spruce Street,
Little Canada, MN 55117 Q3C 120368 2014 Peterbilt 338 Lowboy Tractor
1XPWP4EX6ED222821 Heavy Equipment 04/24/14 170,792.31 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 150526 2014 Lane LSP 3040 4” Stringing Trl
1L9LS3024EG321137 Heavy Equipment 04/01/14 18,503.34 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 150527 2014 Lane LSP 3040 4” Stringing Trl
1L9LS3026EG321138 Heavy Equipment 04/01/14 18,503.34 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 150528 2014 Lane LSP 3040 4” Stringing Trl
1L9LS3028EG321139 Heavy Equipment 04/01/14 18,503.34 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 150529 2014 Lane LSP 3040 4” Stringing Trl
1L9LS3024EG321140 Heavy Equipment 04/01/14 16,691.89 5112 North National Ave,
Sioux Falls, SD 57104 Q3C 150537 2014 8.5x20 Enclosed - Hydro Test
1UK500J24E1082432 Heavy Equipment 04/07/14 20,784.39 954 Jackson Hwy South,
Toledo, WA 98591 Q3C 150553 2014 T-20DD T/A Equipment Trailer 4KNFT2022EL161946
Heavy Equipment 05/20/14 15,998.91 5300 Colorado Blvd, Commerce City, CO 80022
Q3C 150554 2014 T-20DD T/A Equipment Trailer 4KNFT2024EL161947 Heavy Equipment
05/20/14 15,998.91 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 150555 2014
T-20DD T/A Equipment Trailer 4KNFT2026EL161948 Heavy Equipment 05/20/14
15,102.56 5112 North National Ave, Sioux Falls, SD 57104

 


[g198081li05i002.jpg]

Q3C 150556 2014 T-20DD T/A Equipment Trailer 4KNFT2028EL161949 Heavy Equipment
05/20/14 15,998.91 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 150557 2014
T-20DD T/A Equipment Trailer 4KNFT2024EL161950 Heavy Equipment 05/20/14
14,792.56 3066 Spruce Street, Little Canada, MN 55117 Q3C 150558 2014 T-20DD T/A
Equipment Trailer 4KNFT2026EL161951 Heavy Equipment 05/20/14 14,792.56 3066
Spruce Street, Little Canada, MN 55117 Q3C 150559 2014 T-20DD T/A Equipment
Trailer 4KNFT2028EL161952 Heavy Equipment 05/20/14 14,792.56 3066 Spruce Street,
Little Canada, MN 55117 Q3C 150560 2014 T-20DD T/A Equipment Trailer
4KNFT202XEL161953 Heavy Equipment 05/20/14 14,792.56 3066 Spruce Street, Little
Canada, MN 55117 Q3C 150561 2014 T-20DD T/A Equipment Trlr-AR 4KNFT2225EL161954
Heavy Equipment 05/20/14 21,425.24 5300 Colorado Blvd, Commerce City, CO 80022
Q3C 150562 2014 T-20DD T/A Equipment Trlr-AR 4KNFT2227EL161955 Heavy Equipment
05/20/14 21,425.24 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 150563 2014
T-20DD T/A Equipment Trlr-AR 4KNFT2229EL161956 Heavy Equipment 05/20/14
21,323.80 633 Cecelia Drive, Pewaukee, WI 53072 Q3C 150564 2014 T-20DD T/A
Equipment Trlr-AR 4KNFT2220EL161957 Heavy Equipment 05/20/14 21,323.80 633
Cecelia Drive, Pewaukee, WI 53072 Q3C 150565 2014 T-20DD T/A Equipment Trlr-AR
4KNFT2222EL161958 Heavy Equipment 05/20/14 21,168.80 5112 North National Ave,
Sioux Falls, SD 57104 Q3C 150566 2014 T-20DD T/A Equipment Trlr-AR
4KNFT2224EL161959 Heavy Equipment 05/20/14 20,411.38 3066 Spruce Street, Little
Canada, MN 55117 Q3C 150567 2014 T-20DD T/A Equipment Trlr-AR 4KNFT2220EL161960
Heavy Equipment 05/20/14 20,411.38 3066 Spruce Street, Little Canada, MN 55117
Q3C 150568 2014 T-20DD T/A Equipment Trlr-AR 4KNFT2222EL161961 Heavy Equipment
05/20/14 20,411.38 3066 Spruce Street, Little Canada, MN 55117 Q3C 150569 2014
T-20DD T/A Equipment Trlr-AR 4KNFT2224EL161962 Heavy Equipment 05/20/14
20,411.38 3066 Spruce Street, Little Canada, MN 55117 Q3C 150570 2014 T-40 T/A
Equipment Trailer 4KNFT2328EL161963 Heavy Equipment 05/30/14 24,593.59 5300
Colorado Blvd, Commerce City, CO 80022 Q3C 150571 2014 T-40 T/A Equipment
Trailer 4KNFT232XEL161964 Heavy Equipment 05/30/14 22,859.39 3066 Spruce Street,
Little Canada, MN 55117 Q3C 150578 2014 T-20DD T/A Equipment Trlr-AR
4KNFT222XEL162372 Heavy Equipment 06/23/14 22,148.88 2351 East County Line, Des
Moines, IA 50320 Q3C 150579 2014 T-14DD T/A Equipment Trailer 4KNUT1828EL162380
Heavy Equipment 05/21/14 10,235.86 3066 Spruce Street, Little Canada, MN 55117
Q3C 150584 2014 T-40 T/A Equipment Trailer 4KNFT2326EL162254 Heavy Equipment
06/21/14 23,054.39 3066 Spruce Street, Little Canada, MN 55117 Q3C 150585 2014
T-40 T/A Equipment Trailer 4KNFT2029EL162253 Heavy Equipment 06/23/14 20,765.22
3066 Spruce Street, Little Canada, MN 55117 Q3C 150586 2015 Armor Lite Steel End
Dump Trlr 56EA65D22FA000111 Heavy Equipment 04/01/14 51,985.63 5300 Colorado
Blvd, Commerce City, CO 80022 Q3C 150587 2014 Trailking TK80HT Lowboy Trlr
1TKA05321EM103130 Heavy Equipment 04/01/14 94,189.96 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 150588 2014 Cart-A CMK175 Concrete Mix Trl
4MFMA1527EM003050 Heavy Equipment 06/11/14 25,204.41 4445 Stickney Ave, Toledo,
OH 43612 Q3C 150589 2014 Cart-A CMK175 Concrete Mix Trl 4MFMA1529EM003051 Heavy
Equipment 06/11/14 24,669.41 3066 Spruce Street, Little Canada, MN 55117 Q3C
150590 2014 Cart-A CMK175 Concrete Mix Trl 4MFMA1520EM003052 Heavy Equipment
06/11/14 24,889.41 633 Cecelia Drive, Pewaukee, WI 53072 Q3C 150591 2015 FT-14E
T/A Concrete Forms Trlr 5FTEE2229F1000704 Heavy Equipment 06/09/14 21,529.84
3066 Spruce Street, Little Canada, MN 55117 Q3C 180101 2013 Ingersoll Rand
P185WJD 4FVCABAA3DU450868 Heavy Equipment 04/01/14 18,363.64 5300 Colorado Blvd,
Commerce City, CO 80022 Q3C 180102 2013 Ingersoll Rand P185WJD 4FVCABAA7DU450873
Heavy Equipment 04/01/14 18,363.64 5300 Colorado Blvd, Commerce City, CO 80022
Q3C 180103 2013 Ingersoll Rand P185WJD 4FVCABAA2DU450876 Heavy Equipment
04/01/14 18,363.64 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 180104 2013
Ingersoll Rand P185WJD 4FVCABAA3DU450871 Heavy Equipment 04/01/14 18,130.90 3066
Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 180106 2013 P185WJDU
Truck Mounted (110467) 462275UCYF06 Heavy Equipment 05/01/14 18,228.00 5300
Colorado Blvd, Commerce City, CO 80022 Untitled Unit 110467 / 180106 Q3C 180107
2013 P185WJDU Truck Mounted (110468) 462276UCYF06 Heavy Equipment 05/01/14
18,228.00 5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit 110468 /
180107 Q3C 190005 2013 Finn T90 T/A Hydro Seeder 1F9HS1627DF135669 Heavy
Equipment 04/03/14 46,299.50 5300 Colorado Blvd, Commerce City, CO 80022 Q3C
200149 2014 Magnum TopCap 305 Breaker H953 Heavy Equipment 05/12/14 12,533.31
5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 200150 2014 Magnum
TopCap 305 Breaker H954 Heavy Equipment 05/12/14 12,533.30 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 200151 2014 Magnum TopCap 305 Breaker
H955 Heavy Equipment 05/12/14 12,533.30 5300 Colorado Blvd, Commerce City, CO
80022 Untitled Unit Q3C 200152 2014 Magnum TopCap 305 Breaker H956 Heavy
Equipment 05/12/14 12,533.30 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 200153 2014 Magnum TopCap 305 Breaker H957 Heavy Equipment
05/12/14 12,533.30 5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C
200156 2014 CAT PR184 Harley Rake 0PRW00926 Heavy Equipment 05/30/14 10,763.92
3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 200169 2014 CAT
H65DS Asphalt Breaker BYT02646 Heavy Equipment 04/26/14 14,202.50 5300 Colorado
Blvd, Commerce City, CO 80022 Untitled Unit Q3C 200170 2014 CAT H65DS Asphalt
Breaker BYT02951 Heavy Equipment 04/26/14 14,202.50 5300 Colorado Blvd, Commerce
City, CO 80022 Untitled Unit Q3C 200171 2014 CAT H65DS Asphalt Breaker 0BYT03131
Heavy Equipment 05/24/14 14,560.67 5112 North National Ave, Sioux Falls, SD
57104 Untitled Unit Q3C 200172 2014 CAT H65DS Asphalt Breaker 0BYT03133 Heavy
Equipment 05/12/14 14,746.55 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 200173 2014 CAT H65DS Asphalt Breaker 0BYT03134 Heavy
Equipment 05/24/14 14,698.03 5112 North National Ave, Sioux Falls, SD 57104
Untitled Unit Q3C 200176 2014 CAT H65ES Asphalt Breaker 3X800434 Heavy Equipment
06/12/14 14,202.50 5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C
200177 2014 CAT H65ES Asphalt Breaker 3X800435 Heavy Equipment 06/12/14
14,202.50 5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 200178
2014 Magnum TopCap 305 Breaker H766 Heavy Equipment 06/28/14 17,492.27 3066
Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 290001 2013 Thaler
KESP3050 Undergd Puller W09SP5103CET06395 Heavy Equipment 04/24/14 83,030.00
5300 Colorado Blvd, Commerce City, CO 80022 Q3C 300106 2014 John Deere 710K 4WD
ROPS 1T0710KXTEE256781 Heavy Equipment 04/26/14 151,092.20 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300107 2014 John Deere 410K 4WD ROPS
1T0410KXCEE258080 Heavy Equipment 04/26/14 103,188.86 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300108 2014 John Deere 410K 4WD ROPS
1T0410KXTEE258095 Heavy Equipment 04/26/14 103,188.86 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300109 2014 John Deere 310K 2WD ROPS
1T0310KXCEE258687 Heavy Equipment 04/26/14 67,287.72 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300110 2014 John Deere 310SK 4WD ROPS
1T0310SKEEE258398 Heavy Equipment 04/26/14 77,574.57 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 300111 2014 John Deere 310K 2WD ROPS
1T0310KXJEE258775 Heavy Equipment 04/26/14 67,287.72 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300112 2014 John Deere 310K 2WD ROPS
1T0310KXKEE258936 Heavy Equipment 04/26/14 67,287.72 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300113 2014 John Deere 310K 2WD ROPS
1T0310KXTEE258870 Heavy Equipment 04/26/14 67,287.72 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300114 2014 John Deere 310K 2WD ROPS
1T0310KXJEE259036 Heavy Equipment 04/26/14 67,287.72 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300115 2014 John Deere 310K 2WD ROPS
1T0310KXPEE259132 Heavy Equipment 04/26/14 66,502.13 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 300116 2014 John Deere 310SK 4WD ROPS
1T0310SKCEE261276 Heavy Equipment 06/07/14 79,262.07 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300117 2014 John Deere 310SK 4WD ROPS
1T0310SKLEE261279 Heavy Equipment 06/07/14 79,262.07 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300118 2014 John Deere 310SK 4WD ROPS
1T0310SKCEE261285 Heavy Equipment 05/24/14 78,000.89 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 300119 2014 John Deere 310SK 4WD ROPS
1T0310SKJEE261292 Heavy Equipment 06/07/14 79,262.06 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 300120 2014 John Deere 310SK 4WD ROPS
1T0310SKKEE261551 Heavy Equipment 06/07/14 79,262.06 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit

 


[g198081li05i003.jpg]

Q3C 300121 2014 John Deere 310SK 4WD ROPS 1T0310SKPEE261287 Heavy Equipment
05/24/14 78,000.90 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C
330112 2014 CAT CB14 Roller CATCB14BL47300330 Heavy Equipment 05/30/14 30,242.25
633 Cecelia Drive, Pewaukee, WI 53072 Untitled Unit Q3C 330113 2014 Wacker
RD12-90 Roller 20226902 Heavy Equipment 04/19/14 15,557.37 3066 Spruce Street,
Little Canada, MN 55117 Untitled Unit Q3C 330114 2014 Wacker RD12-90 Roller
20226903 Heavy Equipment 04/19/14 15,557.38 3066 Spruce Street, Little Canada,
MN 55117 Untitled Unit Q3C 330115 2014 Wacker RD12-90 Roller 20249868 Heavy
Equipment 06/28/14 15,623.99 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 330116 2014 Wacker RD12-90 Roller 20251745 Heavy Equipment
06/28/14 15,533.27 5112 North National Ave, Sioux Falls, SD 57104 Untitled Unit
Q3C 340126 2013 CAT 236B3 CAT0236BVA9H03574 Heavy Equipment 05/30/14 16,345.46
633 Cecelia Drive, Pewaukee, WI 53072 Untitled Unit Q3C 340127 2013 CAT 259B3
Multi-Terrian CAT0259BPYYZ05099 Heavy Equipment 05/30/14 21,724.81 2351 East
County Line, Des Moines, IA 50320 Untitled Unit Q3C 340129 2014 CAT 236DR
CAT0236DPBGZ00492 Heavy Equipment 05/30/14 37,633.88 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 340130 2014 CAT 236DR CAT0236DABGZ00497 Heavy
Equipment 05/30/14 37,633.88 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 340131 2014 CAT 236DR CAT0236DLBGZ00498 Heavy Equipment
05/30/14 37,633.88 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C
340132 2014 CAT 236DR CAT0236DABGZ00502 Heavy Equipment 05/30/14 37,633.88 3066
Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 340133 2014 CAT 236DR
CAT0236CLBGZ00503 Heavy Equipment 05/30/14 37,633.88 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 340134 2014 CAT 279DW Multi-Terrian Loader
CAT0279DTGTL00832 Heavy Equipment 05/30/14 70,580.63 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 340135 2014 CAT 236DR CAT0236DEBGZ00519 Heavy
Equipment 04/19/14 38,379.53 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 340136 2014 CAT 236DR CAT0236DHBGZ00518 Heavy Equipment
04/19/14 38,379.53 5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C
340137 2014 CAT 236DR CAT0236DCBGZ00523 Heavy Equipment 04/19/14 38,379.53 5300
Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 340138 2014 CAT 236DR
CAT0236DJBGZ00625 Heavy Equipment 05/12/14 38,379.53 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 340139 2014 CAT 236DR
CAT0236DABGZ00628 Heavy Equipment 05/12/14 38,379.53 5300 Colorado Blvd,
Commerce City, CO 80022 Untitled Unit Q3C 340140 2014 CAT 259D Multi-Terrain
Loader CAT0259DKFTL01498 Heavy Equipment 06/06/14 50,934.88 3066 Spruce Street,
Little Canada, MN 55117 Untitled Unit Q3C 340141 2014 CAT 279D Multi-Terrain
Loader CAT0279DCGTL00697 Heavy Equipment 05/30/14 66,428.56 633 Cecelia Drive,
Pewaukee, WI 53072 Untitled Unit Q3C 340142 2014 CAT 236DR CAT0236DHBGZ00504
Heavy Equipment 06/06/14 37,633.88 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 340145 2013 CAT 236B3 CAT0236BKA9H03621 Heavy Equipment
05/30/14 19,681.13 2351 East County Line, Des Moines, IA 50320 Untitled Unit Q3C
350140 2013 CAT 303.5E CR Mini-X CAT3035EERKY01266 Heavy Equipment 05/30/14
17,422.14 1613 Read Street, Omaha, NE 68112 Untitled Unit Q3C 350162 2014 CAT
303.5E CR Mini-X CAT3035EVRKY02850 Heavy Equipment 05/30/14 41,524.69 3066
Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 350163 2014 CAT 303.5E
CR Mini-X CAT3035EERKY02885 Heavy Equipment 05/30/14 41,524.69 3066 Spruce
Street, Little Canada, MN 55117 Untitled Unit Q3C 350164 2014 CAT 303.5E CR
Mini-X CAT3035ETRKY02906 Heavy Equipment 05/30/14 41,524.70 1613 Read Street,
Omaha, NE 68112 Untitled Unit Q3C 350165 2013 John Deere 35G Mini-X
1FF035GXKDK270408 Heavy Equipment 04/01/14 27,228.00 1613 Read Street, Omaha, NE
68112 Untitled Unit Q3C 350166 2013 John Deere 35G Mini-X 1FF035GXJDK270409
Heavy Equipment 04/01/14 27,228.00 2351 East County Line, Des Moines, IA 50320
Untitled Unit Q3C 350167 2014 CAT 303.5E CR Mini-X CAT3035EHRKY02819 Heavy
Equipment 04/19/14 42,225.13 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 350168 2014 CAT 303.5E CR Mini-X CAT3035ELRKY02849 Heavy
Equipment 04/19/14 42,225.13 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 350169 2014 CAT 303.5E CR Mini-X CAT3035EERKY02899 Heavy
Equipment 04/19/14 42,225.13 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 350170 2014 CAT 308E2 CR Mini-X CAT0308EJFJX00600 Heavy
Equipment 05/30/14 112,320.39 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 370003 2009 Superior DT80J Road Broom 810964 Heavy Equipment
05/12/14 26,602.13 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C
370004 2012 Superior DT80C Road Broom 812387 Heavy Equipment 04/07/14 51,157.75
5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 390003 2011
Vermeer RTX1250 Trencher 1VR6110RXB1001083 Heavy Equipment 05/01/14 96,140.00
5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 400053 2014
Vermeer D24x40II Series 2 1VRZ19035E1002542 Heavy Equipment 04/26/14 202,855.38
3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 400054 2014
Vermeer D24x40II Series 2 1VRZ19034E1002578 Heavy Equipment 04/01/14 250,149.84
5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 400055 2014
Grundodrill 4X 4X1405212 Heavy Equipment 04/26/14 90,979.64 3066 Spruce Street,
Little Canada, MN 55117 Untitled Unit Q3C 400056 2014 Vermeer D24x40II Series 2
1VRZ19039E1002639 Heavy Equipment 05/24/14 243,988.97 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 400057 2014 Vermeer D24x40II Series 2
1VRZ19034E1002628 Heavy Equipment 05/24/14 243,988.97 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 400058 2014 Vermeer D36x50II Series 2
1VR4230D5E1003025 Heavy Equipment 05/30/14 374,046.22 3066 Spruce Street, Little
Canada, MN 55117 Untitled Unit Q3C 400059 2014 Grundodrill 4X 4X1416216 Heavy
Equipment 06/28/14 95,071.33 5300 Colorado Blvd, Commerce City, CO 80022
Untitled Unit Q3C 450064 2012 McLaughlin V800HD 1M9FE1227CS284846 / V8H010813409
Heavy Equipment 04/25/14 53,532.50 5300 Colorado Blvd, Commerce City, CO 80022
Q3C 450065 2013 McLaughlin V800HD 1M9FE122XCS284842 / V8H010213388 Heavy
Equipment 04/25/14 59,373.70 3066 Spruce Street, Little Canada, MN 55117 Q3C
450066 2014 Pacific Tek PV800DHO 4S9BU1420EL228333 / 4181301 Heavy Equipment
05/19/14 51,898.75 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 450067 2014
Pacific Tek PV100 (110463) 4181302 Heavy Equipment 05/19/14 18,101.00 5300
Colorado Blvd, Commerce City, CO 80022 Untitled Unit 110463 / 450067 Q3C 450068
2014 McLaughlin V800LEHD 1M9FE1225ES284699 / V8H043014517 Heavy Equipment
06/12/14 56,213.00 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 450069 2014
McLaughlin V800LEHD 1M9FE1220ES284707 / V8H043014515 Heavy Equipment 06/12/14
56,213.00 5300 Colorado Blvd, Commerce City, CO 80022 Q3C 450070 2014 McLaughlin
V800LEHD 1M9FE1224ES284709 / V8H043014514 Heavy Equipment 06/12/14 56,213.00
5300 Colorado Blvd, Commerce City, CO 80022 Q3C 450071 2014 Pacific Tek PV800DHO
4S9BU1427EL228331 / 4181304 Heavy Equipment 05/21/14 49,727.66 3066 Spruce
Street, Little Canada, MN 55117 Q3C 450074 2014 Pacific Tek PV800DHO
4S9BU1429EL228332 / 4181303 Heavy Equipment 06/07/14 54,160.74 5300 Colorado
Blvd, Commerce City, CO 80022 Q3C 500012 2010 Yale GLP050VX Forklift B875V05081H
Heavy Equipment 04/02/14 17,013.00 1613 Read Street, Omaha, NE 68112 Untitled
Unit Q3C 600014 2013 Kubota L5240HST 4WD 71183 Heavy Equipment 02/15/14
26,670.96 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 700095
2014 VerMac PCMS-1210 Msg Brd/Modem 2S9US4124ES132050 Heavy Equipment 04/22/14
15,961.62 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 700096
2013 VerMac PCMS-1210 Msg Brd/Modem 2S9US4124DS132273 Heavy Equipment 05/15/14
12,319.38 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 700097
2013 VerMac PCMS-1210 Msg Brd/Modem 2S9US1426DS132274 Heavy Equipment 05/15/14
12,319.38 3066 Spruce Street, Little Canada, MN 55117 Untitled Unit Q3C 760002
2013 McElroy 412 Trackstar Crawler C55565 Heavy Equipment 04/07/14 45,249.23
5300 Colorado Blvd, Commerce City, CO 80022 Untitled Unit Q3C 800040 2014
Husqvarna FS4800D 001328658001 Heavy Equipment 03/22/14 24,598.15 5300 Colorado
Blvd, Commerce City, CO 80022 Untitled Unit Q3C 800041 2014 Husqvarna FS4800D
001328659001 Heavy Equipment 03/22/14 24,598.15 5300 Colorado Blvd, Commerce
City, CO 80022 Untitled Unit Q3C 800042 2014 Husqvarna FS4800D 001328668002
Heavy Equipment 03/22/14 23,827.34 633 Cecelia Drive, Pewaukee, WI 53072
Untitled Unit Q3C 800043 2014 Husqvarna FS4800D 001330225001 Heavy Equipment
04/22/14 24,286.43 2351 East County Line, Des Moines, IA 50320 Untitled Unit Q3C
860062 2014 DIGITRACK F5 LOCATOR 30048910 / 30048837 / CC00006687 Heavy
Equipment 04/26/14 20,509.08 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit

 


[g198081li05i004.jpg]

Q3C 860063 2014 DIGITRACK F5 LOCATOR 30055351 / 30053987 / 00007400 / 30056345
Heavy Equipment 05/24/14 23,888.87 3066 Spruce Street, Little Canada, MN 55117
Untitled Unit Q3C 860064 2014 DIGITRACK F2 LOCATOR 30054596 / 30054528 /
00007609 Heavy Equipment 05/30/14 13,578.09 3066 Spruce Street, Little Canada,
MN 55117 Untitled Unit Q3C 860065 2014 DIGITRACK F5 LOCATOR 30056991 / 30056343
/ 00008124 Heavy Equipment 06/28/14 20,772.34 5300 Colorado Blvd, Commerce City,
CO 80022 Untitled Unit Total Heavy Equipment 9,947,847.22

 

 